Citation Nr: 0804558	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  05-34 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-
connected residuals, shell fragment wound, right elbow.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to January 
1970.  He is the recipient of the Combat Infantryman Badge 
and the Purple Heart.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in July 2004 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.

The Board observes that, while his appeal was pending, in an 
April 2006 RO decision, the veteran's rating evaluation was 
increased from a noncompensable rating to a 10 percent rating 
evaluation, effective October 21, 2003, the date of the 
receipt of the veteran's increased rating claim.  However, 
although the veteran has been assigned a higher rating, it is 
still less than the maximum benefit available; therefore, his 
appeal is still pending.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).

The veteran had also appealed the issues of service 
connection for post-traumatic stress disorder (PTSD), 
hypertension secondary to service-connected diabetes 
mellitus, and erectile dysfunction.  In July 2004, the 
veteran withdrew his appeal with regard to PTSD, and in 
February 2006, he withdrew his appeal on the issue of service 
connection for hypertension.  Service connection for erectile 
dysfunction was granted in a September 2005 rating decision.  
The veteran subsequently appealed the initial rating in 
November 2005, but withdrew that appeal in December 2005.  
Consequently, this appeal is limited to an appeal of the 
disability rating assigned to his service-connected right 
elbow shrapnel wound, as indicated on the title page.


FINDING OF FACT

Residuals, shell fragment wound, right elbow, are manifested 
by a 1-cm nontender scar, with elbow flexion to 140 degrees, 
limited to 130 degrees by pain due to repetitive use, and 
extension to 0 degrees, limited to 10 degrees by pain on 
repetitive use, with pain on palpation over the elbow.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
service-connected residuals, shell fragment wound, right 
elbow, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Codes 7805-5206 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2006)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007)).

The Court of Appeals for Veterans Claims' (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claims for VA benefits.  In this case, the veteran was 
provided with VCAA notification letters in January 2004 and 
May 2004, prior to the initial unfavorable AOJ decision 
issued in July 2004.  An additional VCAA notice was sent in 
July 2004.

Under Pelegrini, for a VCAA notice to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the notice must: 
(1) inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence that the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claims.  Pelegrini, 18 Vet. App. at 120-121. 

Additionally, according to Vazquez-Flores v. Peake, No. 05-
0355 (U.S. Vet. App. January 30, 2008), for an increased-
compensation claim, section 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

In reviewing the veteran's claim of entitlement to an 
increased rating evaluation, the Board observes that the VCAA 
notice issued in January 2004 informed the veteran that he 
must show that his service-connected disability had gotten 
worse; how VA would assist him in developing his claim; they 
types of evidence, both medical and lay, that the veteran 
could submit; and his and VA's obligations in providing such 
evidence for consideration.  The May 2004 and July 2004 
notices were sent with regard to specific medical records the 
veteran had indicated were relevant and which VA was 
attempting to obtain.  None of the three letters informed the 
veteran of the "fourth element" of Pelegrini, i.e., to 
provide any evidence in his possession to VA.  Additionally, 
these letters did not advise the veteran that he must show 
the impact of the worsening of symptoms on his employment and 
daily life, of any special requirement of the rating criteria 
which cannot be met by general worsening of symptoms or of 
relevant diagnostic codes or their application.

Failure to provide pre-adjudicative notice of any of the four 
elements is presumed to create prejudicial error.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Simmons 
v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  The Secretary 
has the burden to show that this error was not prejudicial to 
the veteran.  Lack of prejudicial harm may be shown that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  
Consideration should also be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores, slip op. at 9.  

With regard to the "fourth element" of Pelegrini, the pre-
adjudicative January 2004 letter informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to VA and 
provided examples of the types of evidence, both medical and 
lay, that could be submitted.  Therefore, the Board finds 
that a reasonable person could be expected to understand that 
he should submit any relevant evidence during the development 
of the claim.

As for the requirements under Vasquez-Flores, the veteran was 
apprised of Diagnostic Code 7805, under which he is rated, in 
the June 2005 statement of the case (SOC) and the April 2006 
SSOC.  The April 2006 SSOC also informed him of the rating 
criteria for Diagnostic Code 5206.  Finally, a March 2006 
letter informed him that the rating schedule was used to 
determine disability ratings and of the basis for rating 
evaluations, to include the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon 
employment.

The Board recognizes the inadequate timing of the post-
adjudicative letter and statements of the case; however, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  Specifically, at his 
June 2004 and March 2006 VA examinations, the veteran was 
asked about and discussed the impact of his disability on 
employment and activities of daily life, and both VA 
examinations were thorough and addressed all criteria under 
the relevant diagnostic codes.  Therefore, the Board 
concludes that from the June 2004 and March 2006 VA 
examinations, the veteran should have understood the evidence 
necessary to support the rating criteria.  As for any special 
requirements under the rating criteria, which cannot be 
addressed by more than mere worsening of symptoms, as the 
relevant rating criteria contain no such requirements, the 
Board finds the question of notice on that element to be 
moot.

Accordingly, the Board determines that the cumulative 
information the veteran received through the January 2004 and 
March 2006 letters, the June 2005 SOC, and the June 2004 and 
March 2006 VA examinations, was adequate to inform him of the 
evidentiary requirements for an increased rating for his 
disability and how his disability rating would be determined.  
Further, subsequent to these events and notices, the 
veteran's claim was readjudicated and the supplemental 
statement of the case issued in April 2006.   

A SOC or SSOC can constitute a "readjudication decision" 
that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield  v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) [hereinafter Mayfield III].  As a 
matter of law, the provision of adequate VCAA notice prior to 
a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328).  Accordingly, as a reasonable 
person would have understood from the informative notices and 
VA examinations the evidence needed to establish the claim 
and, as discussed below, VA has obtained all relevant 
evidence and thoroughly developed the claim, including 
affording the veteran two VA examinations, the Board finds 
that essential fairness to the veteran was maintained in this 
case.

Also pertinent to VA notice requirements is the Court's 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Dingess/Hartman held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  In the present case, in a March 2006 
letter, VA notified the veteran of the type of evidence 
necessary both a disability rating and an effective date.  
Despite the inadequate timing of the notice provided to the 
veteran prior to adjudication on the latter element, the 
Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  The question of notice with regard 
to disability ratings is discussed above, and as the Board 
concludes herein that the preponderance of the evidence is 
against the veteran's increased rating claim, any question as 
to the appropriate effective date to be assigned is rendered 
moot.  

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished all due process concerns have 
been satisfied.  See Bernard, supra; Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  As indicated above, all content requirements of a 
VCAA notice have been fully satisfied in this case.  
Therefore, the Board finds that delaying appellate review by 
providing additional VCAA letters to the veteran would be of 
no benefit. 

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  June 2004 and 
March 2006 VA examination reports and private treatment 
records were reviewed by both the AOJ and the Board in 
connection with adjudication of his claim.  The veteran has 
not identified any additional, relevant records that VA needs 
to obtain for an equitable disposition of his claim, and in 
February 2007, the veteran, through his representative, 
indicated that he had no further argument to make.  

Based on these facts, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claim without further development.  Thus, the Board finds 
that additional efforts to assist or notify the veteran in 
accordance with VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements of the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

The Board notes that the appellant is represented in this 
case, and neither the appellant nor his representative have 
made any allegations concerning VA's duty to notify or assist 
in this case.  In short, the veteran has had a meaningful 
opportunity to participate effectively in the processing of 
the claim.  Gordon v. Nicholson, 21 Vet. App. 270, 282-83 
(2007).  Therefore, he will not be prejudiced by the Board 
proceeding to the merits of the claim.


II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the veteran's service-connected residuals, shell fragment 
wound, right elbow.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations that would warrant an 
exposition of remote clinical histories and findings 
pertaining to this disability beyond that which is set out 
herein below.

Additionally, in Fenderson v. West, 12 Vet. App. 119 (1999), 
the Court discussed the concept of the "staging" of ratings, 
finding that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson at 126-28.  While this appeal was pending, 
the Court also held that staged ratings are appropriate for 
increased rating claims when factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, No. 05-2424 (Vet. App. Nov. 19, 2007).  Therefore, 
in accordance with Hart, the Board has considered the 
propriety of staged ratings in evaluating the veteran's 
service-connected residuals, shell fragment wound, right 
elbow.

Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned.  The 
additional code is shown after a hyphen.  Regulations provide 
that, when a disability not specifically provided for in the 
rating schedule is encountered, it will be rated under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

The Board initially notes that the veteran's disability of 
service-connected residuals, shell fragment wound, right 
elbow is currently evaluated under Diagnostic Code 7805, 
which indicates that other types of scars, i.e., scars not 
accounted for under other diagnostic codes, will be rated 
based on limitation of function of affected part.  The 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  See Pernorio v. Derwinski, 
2 Vet. App. 625, 629 (1992).  In the present case, the Board 
observes that Diagnostic Code 7805 calls for the disability 
to be rated based on limitation of motion of the affected 
part, in this case, the elbow.  The Board, therefore, 
determines that a hyphenated diagnostic code is appropriate, 
and accordingly assigns the veteran's service-connected 
disability to Diagnostic Code 7805-5206, with Diagnostic Code 
5206 applying to limitation of flexion of the elbow.  As this 
change does not in any material way affect the criteria under 
which the veteran's service-connected disability is rated, 
and the veteran was fully informed of the rating criteria for 
both Diagnostic Codes 7805 and 5206, the Board finds no 
prejudice to him in altering the diagnostic code assigned to 
his service-connected disability in this way.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  
38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

The Board observes that the rating criteria for scars was 
revised effective August 30, 2002.  As the veteran filed his 
claim for an increased rating in October 2003, only the 
revised rating criteria for scars, effective August 30, 2002, 
applies in this case.

As of August 30, 2002, scars, other than of the head, face, 
or neck, are to be rated under Diagnostic Codes 7801 to 7805.  
Initially, the Board notes that, as the veteran's scar 
results in limitation of motion, Diagnostic Code 7802, which 
only applies to scars which do not cause limitation of motion 
is not applicable in the present case. 

Under Diagnostic Code 7801, which governs scars, other than 
the head, face, or neck, that are deep or cause limited 
motion, a 10 percent evaluation is assigned when the area or 
areas exceed six square inches (39 square centimeters).  A 20 
percent evaluation is assigned when the area or areas exceed 
12 square inches (77 square centimeters).  A deep scar is one 
associated with underlying soft tissue damage.  Diagnostic 
Code 7801, Note (2).

Under Diagnostic Code 7803, a 10 percent evaluation is 
assigned for scars that are superficial and unstable.  An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  A superficial scar 
is one not associated with underlying soft tissue damage.  
Diagnostic Code 7803, Note (1), (2).

Under Diagnostic Code 7804, a 10 percent evaluation is 
assigned for scars that are superficial and painful on 
examination.  A superficial scar is one not associated with 
underlying soft tissue damage.

Under Diagnostic Code 7805, other types of scars will be 
rated based on limitation of function of affected part.

Under Diagnostic Code 5206, limitation of forearm flexion, 
for the dominant (major) arm, a noncompensable evaluation is 
assigned for flexion limited to 110 degrees, a 10 percent 
evaluation is assigned for flexion limited to 100 degrees, 
and a 20 percent evaluation is assigned for flexion limited 
to 90 degrees.

Diagnostic Code 5207, pertinent to limitation of elbow 
extension, for the dominant arm, a 10 percent evaluation is 
assigned where extension is limited to 45 or 60 degrees, and 
a 20 percent evaluation is assigned where the extension is 
limited to 75 or 90 degrees.

Range of motion of the elbow is from 0 to 145 degrees.  38 
C.F.R. § 4.71, Plate I.

Rating evaluations for shoulder and arm disabilities are 
dependent on whether the arm involved is the major or minor 
joint, i.e., whether it is related to the dominant or 
nondominant hand.  Handedness for the purpose of a dominant 
rating will be determined by the evidence of record, or by 
testing on VA examination.  Only one hand shall be considered 
dominant.  38 C.F.R. § 4.69.  In this case, the Board 
observes that the veteran's service medical records and the 
September 1984 VA examination report state that the veteran 
is right-handed.

Medical evidence relevant to the veteran's increased rating 
claim includes VA examination reports dated in June 2004 and 
March 2006.  At the June 2004 VA examination, the veteran 
reported that the shrapnel in his right elbow has never been 
removed, and that he has intermittent aching at a 5 or 6 out 
of 10 on the pain scale, made better with Tylenol and worse 
by doing lawn care.  He denied interference with everyday 
activities or work.  Repetitive motion was reported to 
increase the pain, but not decrease the function.  
Objectively, range of motion was from 0 degrees extension to 
146 degrees flexion.  No evidence of lack of endurance or 
alteration of motion due to pain was noted.  A 1-cm well-
blended, nondisfiguring, nonadherent, nondepressed, 
nonpainful, nontender scar was noted on the medial 
epicondyle.

At the March 2006 VA examination, the veteran had subjective 
complaints of flare-ups several times per month with pain at 
a 5 out of 10 on the pain scale.  He indicated he works as a 
welder and that his right elbow significantly bothers him and 
he has to rest when working in certain positions, and he 
reported similar problems and need to take breaks when using 
a weedeater at home.  Objectively, flexion was found to be to 
140 degrees, and extension to 0 degrees.  Repetitive use 
elicited reported discomfort and further limitation of 
flexion to 130 degrees and limitation of extension to 10 
degrees.  There was pain on palpation over the elbow, but no 
evidence of significant scarring or deformity or atrophy of 
musculature.  The examiner found good grip strength present.

The Board determines that a rating in excess of 10 percent is 
not warranted for the veteran's service-connected right elbow 
disability.  The veteran currently has flexion limited to 140 
degrees, with additional limitation due to pain upon 
repetitive use to 130 degrees.  A rating evaluation in excess 
of 10 percent is not warranted unless flexion, with or 
without pain, is limited to less than 100 degrees.

The Board has considered whether a separate rating should be 
assigned to the veteran's service-connected elbow disability 
for limitation of extension.  However, extension of the 
veteran's arm is reported as being to 0 degrees, with 
limitation to 10 degrees upon repetitive use.  A compensable 
evaluation for limitation of extension is not warranted 
unless extension is limited to 45 degrees or more.

Additionally, the Board has contemplated whether a higher 
rating would be assignable under a different diagnostic code 
relative to scars.  The Board observes that the highest 
rating assignable under Diagnostic Codes 7803 and 7804 is 10 
percent.  Therefore, rating the veteran's service-connected 
disability under these diagnostic codes would be of no 
benefit.  With regard to Diagnostic Code 7801, a rating in 
excess of 10 percent is not applicable unless the scar covers 
an area in excess of 12 square inches.  In the present case, 
the veteran's scar is described as a 1-cm, well-blended, 
nondisfiguring, nonadherent, nondepressed, nonpainful, 
nontender scar was noted on the medial epicondyle.  
Therefore, a rating in excess of 10 percent is not warranted 
under Diagnostic Code 7801.

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, a review of the record fails to reveal any 
additional functional impairment associated with the 
veteran's service-connected right elbow disability so as to 
warrant consideration of rating codes not herein addressed.   

As indicated, the Board has considered the effects of pain on 
the functional impairment resulting from the veteran's 
service-connected right elbow disability.  However, the Board 
finds that the effects of pain reasonably shown to be due to 
the veteran's service-connected disability are contemplated 
in the 10 percent rating assigned under Diagnostic Code 7805-
5206.  There is no indication that pain due to veteran's 
service-connected disability has caused functional loss 
greater than that contemplated by the rating evaluation 
assigned.  38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.

Additionally, the Board has reviewed the evidence for support 
of staged ratings.  However, at no time during the appeal 
period does the veteran's symptomology indicate that a rating 
in excess of 10 percent is warranted, thereby making staged 
ratings inappropriate.

The Board has also considered the applicability of the 
benefit of the doubt doctrine.  However, the preponderance of 
the evidence is against a rating in excess of 10 percent for 
the veteran's service-connected residuals, shell fragment 
wound, right elbow.  Therefore, the benefit of the doubt 
doctrine is not applicable in the instant appeal, and a 
higher rating than that assigned is not warranted.  
38 U.S.C.A. § 5107.

Finally, the potential for an extraschedular disability 
rating has been contemplated.  An extra-schedular disability 
rating is warranted if the case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that application of the regular schedular 
standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  
The Board finds that the veteran's service-connected right 
elbow disability does not present such an unusual or 
exceptional disability picture at any time so as to require 
consideration of an extra-schedular evaluation pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1).  The objective 
medical evidence of record shows that manifestations of the 
veteran's service-connected disability does not result in a 
marked functional impairment in a way or to a degree other 
than that addressed by VA's Rating Schedule.  The schedular 
rating criteria are designed to compensate for average 
impairments in earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. § 
1155.  Generally, the degrees of disability specified in the 
rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Consequently, the Board 
concludes that referral of this case for consideration of an 
extra-schedular rating is not warranted.  Bagwell v. Brown, 9 
Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996).


ORDER

Entitlement to a rating in excess of 10 percent for service-
connected residuals, shell fragment wound, right elbow is 
denied.




____________________________________________
David S. Nelson
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


